Citation Nr: 9930270	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Providence 
Regional Office (RO) January 1998 rating decision which 
denied service connection for a lumbosacral strain.


      FINDING OF FACT

The claim for service connection for lumbosacral strain is 
plausible.

  
CONCLUSION OF LAW

The claim for service connection for lumbosacral strain is 
well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); Carbino v. Gober, 10 Vet.App. 507 (1997); 
Anderson v. Brown, 9 Vet.App. 542, 545 (1996). A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a) ]." Murphy v. Derwinski, 1 
Vet.App. 79, 81 (1990). In Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible." For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Anderson, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table).

The Board finds that the veteran's claim for service 
connection for a lumbosacral strain is well grounded pursuant 
to 38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The veteran contends that he has a lumbosacral 
strain which is of service origin.  Service medical records 
show that he was treated for paraspinous muscle spasms of the 
lumbosacral spine, and postservice private medical records 
relate his current low back disability to his period of 
service.


ORDER

The claim for service connection for lumbosacral strain is 
well-grounded.


REMAND

The veteran's service medical records show that he was seen 
with complaints of paraspinous muscle spasms of the 
lumbosacral spine in December 1973.

Postservice private medical records, dated from February 1988 
to February 1999, from Harvard Pilgrim Health Care of New 
England, show that, in February 1998, the veteran was 
assessed as having a history of a chronic lumbar strain which 
was possibly related to an inservice injury.  A February 1999 
medical statement shows that an examiner reported that the 
veteran's lumbar disc disease and back pain were the result 
of an inservice low back injury.

Private medical records, dated from May 1991 to March 1997, 
from Clayton D. Lanphear, III, D.O., and Thomas P. Sowa, 
M.D., show that the veteran was seen with complaints of back 
pain on many occasions.  However, these records do not in any 
way relate his back problems to his period of service.

A December 1997 VA medical examination report shows that the 
veteran was diagnosed as having a lumbosacral strain.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175, 175 (1991).  In addition, where an issue of 
causation is developed, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).

Under the facts of this case, the veteran was treated for 
paraspinal muscle spasms of the lumbosacral spine on one 
occasion in service.  In addition, while the private medical 
records from Drs. Lanphear and Sowa do not show that the 
veteran's lumbosacral strain was service related, the private 
medical records from Harvard Pilgrim Health Care of New 
England relate his back problems to an inservice low back 
injury.  Moreover, although the December 1997 VA examination 
report shows that the veteran was diagnosed as having a 
lumbosacral strain, the examiner did not provide any opinion 
about the etiology of this disability.  As such, it remains 
unclear whether the veteran's lumbosacral strain was incurred 
during his period of service.  Therefore, a VA medical 
examination and opinion are necessary for a fully informed 
evaluation of this claim.  Colvin, 1 Vet. App. at 175.

At his August 1999 hearing before the undersigned, the 
veteran testified that he began receiving treatment for his 
lumbosacral strain at the Providence VA Medical Center (MC) 
in 1974.  These records have not been associated with the 
claims folder.  The Board is of the opinion that an attempt 
to obtain these records should be made as they would be 
helpful in determining whether the veteran's lumbosacral 
strain was incurred during his period of service.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates or 
treatment of all medical care providers 
who may have treated him after his 
discharge from service for a lumbosacral 
strain.  After obtaining the necessary 
releases, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified (not already of record), for 
association with the claims folder.  The 
RO should also attempt to obtain copies 
of any pertinent records and examination 
reports from the Providence VAMC dated 
from 1974 to the present.

2.  The RO should then schedule the 
veteran for a VA medical examination by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
low back condition.  All indicated 
studies should be performed, including x-
ray studies, and all findings should be 
set forth in detail.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After reviewing all 
pertinent medical records, the VA 
examiner should be requested specifically 
to provide an opinion as to the 
likelihood that the veteran has chronic 
lumbosacral strain or other low back 
disorder which had its onset in service 
or is otherwise related thereto.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports or opinions requested, 
appropriate corrective action should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

4.  The RO should then readjudicate the 
veteran's claim on appeal in light of all 
the evidence, including that obtained 
pursuant to the development requested 
above.

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
Then, the case should be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 





